Citation Nr: 1142514	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  09-31 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, including secondary to service-connected disabilities.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease, including secondary to service-connected disabilities.

4.  Entitlement to service connection for a heart disorder, including secondary to service-connected disabilities.

5.  Entitlement to service connection for a liver disorder, including secondary to service-connected disabilities.

6.  Entitlement to service connection for pneumonia.

7.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held in August 2011, in Nashville, Tennessee, before the undersigned Veterans Law Judge; a transcript of the hearing is in the claims file.

The issues of service connection for hypertension, a lung disorder, and gastroesophageal reflux disease (GERD) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

During the August 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeals for service connection for a heart disorder, a liver disorder, and pneumonia and his appeal for an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for service connection for a heart disorder have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal for a liver disorder have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal for service connection for pneumonia have been met. 38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a substantive appeal for an initial evaluation in excess of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

At the August 2011 hearing, the Veteran expressed his desire to withdraw his appeals with regard to service connection for a heart disorder, a liver disorder, and pneumonia, as well as his appeal for an initial evaluation in excess of 30 percent for PTSD.  

As the Veteran has withdrawn the appeals in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on those matters.  

ORDER

The appeal for an entitlement to service connection for a heart disorder, including secondary to service-connected disabilities, is dismissed.

The appeal for entitlement to service connection for a liver disorder, including secondary to service-connected disabilities, is dismissed.

The appeal for entitlement to service connection for pneumonia is dismissed.

The appeal for entitlement to an initial evaluation in excess of 30 percent for PTSD is dismissed.


REMAND

The Veteran is seeking entitlement to service connection for hypertension, a lung disorder, and GERD.

The Veteran recently submitted an August 2011 decision by the Social Security Administration (SSA) awarding him disability benefits.  Where there has been a determination that the Veteran is entitled to SSA disability benefits, the records concerning that decision are needed by the VA for evaluation of pending claims, and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

As for his hypertension claim, the Veteran contends that this condition was caused or aggravated by his service-connected diabetes mellitus, type II.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In April 2008, the Veteran underwent a VA examination for diabetes mellitus.  The report of this examination noted the examiner's opinion that the Veteran's hypertension was not due to his service-connected diabetes mellitus.  This opinion does not address the issue of whether the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus.  A VA examination is required to address whether the Veteran's current hypertension was aggravated by his service-connected diabetes mellitus, type II.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends that his current lung disorder is related to his inservice treatment for pneumonia.  The Veteran's service treatment records reflect inservice treatment for pneumonia, and the Veteran contends that he has had a lung disability since that time.  Under these circumstances, a VA examination is required to identify the Veteran's current lung disorder, and opine as to whether any current lung disorder found is related to the Veteran's military service.  McLendon, 20 Vet. App. at 79; see also Jandreau, 492 F.3d. at 1377.  

As for his GERD claim, the Veteran contends that this condition is aggravated by the medications he takes for his service-connected diabetes mellitus, type II, and PTSD.
A VA examination is required to address whether the Veteran's current GERD is, in fact, aggravated by medications for his service-connected diabetes mellitus, type II, and PTSD.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for hypertension, lung disorders, and GERD, during the course of this appeal.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If VA is unable to secure any identified records, notify the Veteran and (a) identify the specific unobtainable records; (b) explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  

2.  Contact SSA and request all materials, to include any medical records, relating to the Veteran's award of SSA disability benefits, effective from September 2007.  These records must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file.  

If VA is unable to secure these records, notify the Veteran and (a) identify the specific unobtainable records; (b) explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  

3.  Schedule the Veteran for an examination to determine the relationship, if any, between his current hypertension and his service-connected disabilities.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50% probability) that the hypertension was caused or aggravated by his service-connected diabetes mellitus or PTSD (i.e., attributable to).  A complete rationale for all opinions expressed must be given.  

4.  Schedule the Veteran for an examination to identify his current lung disorder, and opine as to whether any lung disorder found is related to his military service or has been caused or aggravated by his service-connected disabilities. The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50% probability) that any lung disorder identified was caused or aggravated by his military service, or caused or aggravated by his service-connected disabilities (i.e., attributable to it.  A complete rationale for all opinions expressed must be given.  

5.  Schedule the Veteran for an examination to determine whether his current GERD has been aggravated by his service-connected disabilities or the medications for these conditions. The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50% probability) that the Veteran's GERD has been caused or aggravated by his service-connected disabilities or the medications for these conditions (i.e., attributable to it).  A complete rationale for all opinions expressed must be given.  

6.  Notify the Veteran that it is his responsibility to report for scheduled examinations; to cooperate in the development of his claims; and that the consequences for failure to report for an examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

7.  Review the examination reports to ensure compliance with the directives of this remand.  If deficient in any manner, implement corrective procedures.

8.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative and an adequate opportunity to respond provided.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


